On January 13,1999, the defendant was sentenced to the following: Count I: five (5) year commitment to the Department of Corrections, to run consecutively to the sentence in Count II; Count II: five (5) year *22commitment to the Department of Corrections, all time suspended. This sentence shall run concurrently with the sentence imposed in ADC-97-076.
Done in open Court this 14th day of April, 2000.
DATED this 4th day of May, 2000.
On April 14, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ronald Bissell. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive."
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. David Cybulski, Alt. Member, Hon. Robert Boyd.
The defendant and her counsel agreed to proceed with only two members of the Sentence Review Board present. Judge Johnson wás recused from this matter; Judge Langton was not available for the hearing.